Citation Nr: 0317808	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

On July 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain from the Unites States Postal 
Service copies of the veteran's relevant 
employment records, including statements 
of annual leave, sick call slips, 
administrative actions based on his 
tardiness in performing his job, and any 
healthcare records.

2.  If any of the above records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gastrointestinal examination.
a.  The examiner, prior to 
conducting the examination of the 
veteran, must review the claim's folder 
and must state that he/she did so prior 
to examining the veteran. 
b.  All indicated tests and studies 
should be accomplished.
c.  Thereafter, the gastrointestinal 
examiner should provide an opinion as to 
all symptoms attributable to the service-
connected Crohn's disease.  Specifically, 
a detailed history of the veteran's 
adverse symptomatology due to his 
service-connected disability, including 
any weight fluctuations, colitis-like 
attacks, and frequency and extent of 
voiding problems should be provided.  
First, the examiner should also provide 
an opinion as to whether the service-
connected disability is manifested by 
adverse symptomatology that equates to 
ulcerated colitis with severe disability 
or pronounced disability, taking into 
account the veteran's overall health 
including whether he experiences only 
fair health between attacks, 
malnutrition, anemia, and/or a liver 
abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  
Second, the examiner should also provide 
an opinion as to whether the service-
connected disability is manifested by 
adverse symptomatology that equates to 
resection of the small intestine, with 
definite interference with absorption and 
nutrition, manifested by impairment of 
health objectively supported by 
examination findings including definite 
weight loss or marked interference with 
absorption and nutrition, manifested by 
severe impairment of health objectively 
supported by examination findings 
including material weight loss; resection 
of the large intestine with severe 
symptoms objectively supported by 
examination findings; persistent 
intestine fistula, or after attempt at 
operative closure, with constant or 
frequent fecal discharge or copious and 
frequent fecal discharge; impairment of 
sphincter control with extensive leakage 
and fairly frequent involuntary bowel 
movements or complete loss of sphincter 
control; and/or severe adhesions of 
peritoneum manifested by definite partial 
obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7328, 7329, 7330, 7332, 
and 7301.
e.  The above opinions must comment 
on gastrointestinal surgeries seen in the 
record and provide an opinion as to the 
degree to which the veteran's service 
connected Crohn's Disease, acting alone, 
causes industrial impairment.  The above 
opinion must also make specific reference 
to the February 2002 VA examination 
report.
f.  A legible report of examination 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





